Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 26, 2022 in response to the Office Action of April 27, 2022 is acknowledged and has been entered. 
Claim 4 has been amended.
Claims 4-9 are under consideration.

MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a patient with carcinoma of epithelial origin comprising: a) determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond or not to treatment with a bivalent vaccine (BV) composition comprising the extracellular domains of HER1 and HER 2 receptors, which comprises a step of determination in a sample taken from said patient the presence of the biomarker: the level of expression of HER1 and HER2 receptors and b) administration to patients having activating mutations in the KRAS gene does not reasonably provide enablement for a method for treating a patient with carcinoma of epithelial origin comprising: a) determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond or not to treatment with a bivalent vaccine (BV) composition comprising the extracellular domains of HER1 and HER 2 receptors or portions thereof, which comprises a step of determination in a sample taken from said patient the presence of the biomarker: activating mutations in the KRAS family genes and b) administration to patients having activating mutations in the KRAS family genes of a therapeutically effective amount of the BV composition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
Claims 4-9 are drawn to a method for treating a patient with carcinoma of epithelial origin comprising: a) determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond or not to treatment with a bivalent vaccine (BV) composition comprising the extracellular domains of HER1 and HER 2 receptors, which comprises a step of determination in a sample taken from said patient the presence of at least one of the following biomarkers: the level of expression of HER1 and HER2 receptors, or activating mutations in the KRAS family genes and b) administration to patients whose level of expression of HER1 and HER2 has a score between 1+ and 2+ measured by immunohistochemistry or having activating mutations in the KRAS family genes of a therapeutically effective amount of the BV composition.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Claims 4-9 encompass all carcinomas of epithelial origin having activating mutations in any KRAS family genes. With regard to carcinoma of epithelial origin, the specification at paragraphs [0020], [0039] and claim 7, for example: squamous epithelial cell cancer, small cell lung cancer, non-small cell lung cancer, lung adenocarcinoma, squamous cell carcinoma of the lung, hepatocellular carcinoma, gastric cancer, gastrointestinal cancer, pancreatic cancer, glioblastoma, cervical cancer, ovarian cancer, liver cancer, bladder cancer, breast cancer, colon and rectum carcinoma, head and neck cancer, uterus cancer, salivary gland carcinoma, kidney cancer, prostate cancer, vulva cancer, thyroid cancer, anal carcinoma and carcinoma of the penis. Thus, these claims encompass large number of carcinoma (or cancers) having activating mutations in the RAS family genes.  
With regard to “activating mutations in the KRAS family genes”, the instant specification or claims do not define the term “the KRAS family genes”. Given BRI, all the genes in RAS family would be considered as the KRAS family genes. Miller (Miller et al., Frontiers in Genetics, vol. 2, article 100, Publication Date: January 2012) teaches that the RAS gene family consists of three small G proteins (Ha-, N-, and Ki-RAS), and mutation in RAS proteins is one of the most common genetic alterations observed in human cancers, See Abstract and Introduction. In vivo, oncogenic mutations have been shown to occur at exons 12, 13 and 61, resulting in any 1 of 19 possible point mutations for each RAS isoforms. And mutations in RAS inhibit the GTPase activity and lock the protein in the active GTP conformation (activating mutation). Considering all combinations of possible point mutations and all combinations of different KRAS family genes, thus these claims encompass enormous numbers of different mutant alleles.
Given that there are large number of carcinomas of epithelial origin and activating mutations of KRAS family genes, there are even larger number of carcinomas of epithelial origin having activating mutations of KRAS family genes encompassed by these claims.
The state of the prior art is such that anti-cancer therapy is highly unpredictable. For example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
Specifically, with regard to activating mutations of RAS family genes, Miller teaches that different mutant RAS alleles display different oncogenicity in vitro and in vivo, See pages 2-4. In addition, lung tumors of patients harboring the CYS were less-sensitive to cisplatin therapy but exhibited increased sensitivity to taxol, See page 5, col. 1, para. 4. The ASP12 mutation demonstrated increased resistance to taxol and enhanced sensitivity to sorafenib. Colorectal cancer patients with the Ki-ras ASP13 mutation had a small but statistically significant increase in overall survival and progression-free survival relative to patients harboring other Ki-ras mutations. These results clearly suggest that different RAS mutations could have different impact on patient response to a therapeutic intervention, See page 5, col. 1, para. 4.
Furthermore, Sanchez Ramirez (Sanchez Ramirez et al., EP 3028714 A1, Publication Date: 2016-06-08, cited in IDS) teaches that surprisingly the proportion in which extracellular domains (ECD) of HER1 and HER2 combined is relevant in the induction of the immune response against malignant tumors that express HER1 and HER2. The bivalent vaccine composition comprising the ECDs of HER1 and HER2 in the same portion is the only composition has the desired effect on the immune system, See [0022]. The specification only teaches one example of HER1+HER2 combination (not disclosed), and does not teach which “portions of the extracellular domains of HER1 and HER2” would have the same function and activity as the combination tested in the instant application.

MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims”. The instant specification teaches that the PAbs from the serum of mice immunized with the HER1+HER2 BV shows anti-tumor activity with the KRAS mutated lung carcinoma A549 cell line, See Example 8. Thus, the specification only teaches that one HER1+HER2 combination (not disclosed) shows promising therapeutic activity with only one specific tumor cells harboring RAS mutations (RAS), and the RAS mutations is associated with only one RAS family gene (KRAS), in cell assay. As evidenced by Zhou (Zhou et al., Oncology Letters 15, 5201-5207, Publication Date: 2018-02-06), A549 cells has an increased EGFR (HER1) expression, See Fig. 1. Based on the definition of the instant specification, tumor of A549 would be classified as Tumor with a 3+ score for HER1 (See [0032] Tumors with a 3+ score for HER1 and/or HER2 can be classified as having increased expression of these receptors). No other tumors having activating mutations in RAS family genes have been disclosed for the claimed treatment. One of ordinary skilled in the art would have not expected that all claimed BV compositions would achieve desired therapeutic effects to tumors with all carcinomas of epithelial origin with any combinations of different KRAS family gene activating mutations in all combinations of KRAS family genes with different HER1 and/or HER2 scores.
 As illustrated above, clearly, the art of using immunotherapy is not a simple matter of visualizing desired targets (e.g., HER1 and HER2), generating a vaccine (i.e. HER1+HER2 BV), and obtaining a desired therapeutic antibody for carcinoma of epithelial origin encompassed by the claims. 
The factors outlined in In re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In this case, in order to perform the invention over the whole scope claimed with very limited teaching from the specification and prior arts, the skilled person has to test every conceivable BV composition with every conceivable administration regimen against various carcinomas of epithelial origin with different activating mutations of KRAS family genes and different HER1 and/or HER2 expression status. 
Given the numerous unpredictability of cancer therapy, and carcinomas of epithelial origin with activating mutations of KRAS family genes in particular, the lack of specific guidance and the insufficient in vitro or in vivo working example, undue experimentation would be required of one of skilled in the art to produce the claimed invention from the instant specification alone. 

Response to Arguments
For the Scope of Enablement rejection under 112(a), Applicant argues:

    PNG
    media_image1.png
    47
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    564
    media_image2.png
    Greyscale

Applicant’s arguments and the Declaration of Belinda Sánchez Ramírez under 37 CFR 1.132 filed August 26, 2022 is insufficient to overcome the rejection of claims 4-9 as set forth in the last Office action because, as set forth above, the instant specification or claims do not explicitly define or limit the term “the KRAS family genes”. Given BRI, all the genes in RAS family would be considered as the KRAS family genes. However, the specification (Fig. 8 and 9, Examples 8 and 9) and Declaration only show the activity in cancer cell lines with mutations in the KRAS gene. Additionally, step b) of claim 4 still recites having activating mutations in the RAS family genes. In view of the foregoing, when all of the evidence is considered, the instant specification and Declaration lack support for all activating mutation in “the KRAS family genes”.
In addition, as set forth above, the instant specification lacks support for the combination of any portions of the extracellular domains of HER1 and HER2 in treating a patient with carcinoma of epithelial origin, e.g. NSCLC.
Thus, specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez Ramirez (Sanchez Ramirez et al., EP 3028714 A1, Publication Date: 2016-06-08, cited in IDS, of record) and in view of Kawaguchi (Kawaguchi et al., British Journal of Cancer, 97, 494-501, Publication Date: 2007-07-10, of record).
Sanchez Ramirez teaches that HER1 and HE2 are transmembrane glycoproteins with tyrosine kinase activity belongs to an ErbB family. See [0002].
Sanchez Ramirez teaches that HER1 is overexpressed in lung, breast, head and neck, colorectal, pancreas, bladder, ovary tumors, glioblastomas. See [0002].
Sanchez Ramirez teaches that HER1 overexpression is associated with poor prognosis in head and neck tumors and lung cancer, with a high risk of disease recurrence and with decreased survival of patients with ovarian, colon, bladder, thyroid and head and neck cancer. See [0002].
Sanchez Ramirez teaches that HER1 expression levels correlate with resistance to conventional therapies, including anti-HER1 therapy, See [0003]. HER2 overexpression in breast tumors has been correlated with lower overall survival and relapse-free-survival. See [0003].
Sanchez Ramirez teaches that HER1 and HER2 synergistically interact in various carcinomas, including breast, brain, ovarian, head and neck, lung, esophagus and colon cancers, See [0004].
Sanchez Ramirez teaches that HER1 and HER2, through the formation of dimers and heterodimers, regulate important processes in tumor biology, such as sustained proliferation, angiogenesis, inhibition of apoptosis, metabolic reprogramming and invasive and metastatic capacity, See [0005].
Sanchez Ramirez teaches that both HER1 and HER2 have extracellular domains (ECD), See [0006]. And nimotuzumab and cetuximab recognize ECD of HER1, and trastuzumab recognizes ECD of HER2, See [0010].
Sanchez Ramirez teaches that a therapeutic vaccine based on the ECD of Her2 and adjuvated with GM-CSF has been designed, the vaccine is capable of retarding the growth of carcinomas that express Her2 and prolong immunized animal survival.  See [0012]. 
Sanchez Ramirez teaches that heterodimerization with HER2 contributes to a decrease in the degree of endocytosis of HER1 and an increase of recycling to the membrane of the receptors that form the heterodimer, See [0008].
Sanchez Ramirez teaches that inhibition of heterodimerization is an attractive strategy for cancer therapy, See [0010].
Sanchez Ramirez teaches that when the ECDs of HER1 and HER2 and VSSP-GM3 are mixed in the same proportion a vaccine composition able of inducing antibody titers production that inhibit phosphorylation of HER1 and HER2 is obtained and these antibodies have an anti-proliferative effect on tumor cells, See [0017], Examples 1-6, claim 1.
Sanchez Ramirez teaches a method for treating patients suffering from a disease caused by tumors that express HER1 and HER2 comprising the subcutaneous administration of a vaccine composition of the ECDs of HER1 and HER2 and VSSPs-GM3, where the ECDs of HER1 and HER2 receptors are found in equal proportion, See [0018], Fig. 6, and Table 2.
Sanchez Ramirez teaches a method of induce the immune response for the treatment of malignant tumors that express HER1 and HER2 receptors, See [0020].
	Sanchez Ramirez teaches that malignant tumors that can be treated with this vaccine composition include tumors that expressing HER1 and/or HER2 and overexpressing both HER1 and HER2. See [0025]. Based on the instant specification, tumors with a 3+ score for HER1 and/or HER2 can be classified as having increased expression of these receptor (overexpressing), tumors with a score between IHC 1+ and 2+ for HER1 and/or HER2 can be classified as having no increased expression of these receptors (expressing). See [0032] of the published instant specification. However, IHC scores are subjective measurements and the specification does not limit the claimed expression score between IHC 1+ and IHC 2+, only that it can be classified as having no increased expression of these receptors.  Thus, the tumors of Sanchez Ramirez expressing HER1 and HER2 or overexpressing both HER1 and HER2 are encompassed by the claims. 
	Sanchez Ramirez teaches that in a preferred embodiment the tumor comprises epithelial origin tumors, and more particularly, head and neck, breast, lung, colon, pancreas, prostate, bladder and ovary tumors, See [0025].
Sanchez Ramirez teaches that the decrease in Her1 phosphorylation caused by the immune sera induced by Bivalent Vaccine Her1+Her2 with respect to PI serum was 11.2 times. When the same analysis was performed to the sera induced by monovalent vaccine Her1, the decrease of Her1 phosphorylation was 1.7 times. In the case of sera from the Monovalent Vaccine Her2 group the decrease was 2.2 times. In the case of Her2, the decrease of Her2 phosphorylation induced by sera from mice immunized with Her1+Her2 Bivalent Vaccine with respect to PI serum was 8.7 times. When the same analysis was performed to the sera induced by monovalent vaccine Her1, the decrease in Her2 phosphorylation was 1.7 times, and for the sera from the Monovalent Vaccine Her2 group the decrease was 3.5 times (Figure 4). See Example 4.
Sanchez Ramirez teaches that the sera induced by HER1+HER2 BV show a higher antitumor effect on cells (H292, which expresses HER1 and HER2 receptors at low or intermediate levels as evidenced by Table 1 the instant specification) than the monovalent vaccines expressing HER1 and HER2 receptors. See Example 5. 
	Regarding to claim 5, Sanchez Ramirez teaches that a vaccine composition comprising the ECDs of Her1 and Her2 receptors or fragments thereof in the same proportion and very small size proteoliposomes derived from proteins of the outer membrane of Neisseria meningitidis and GM3 (VSSP-GM3) to induce an immune response against malignant tumors that express HER1 and HER2 receptors, See claim 1.
Sanchez Ramirez teaches that for use in inducing an immune response in a treatment administered subcutaneously every two weeks to complete a total of 5 doses and subsequently monthly as maintenance dose for at least one year, See claim 8.
	Sanchez Ramirez teaches as set forth above. However, Sanchez Ramirez does not explicitly teach the method comprising a step to determine the presence of at least one of the biomarkers: the level of expression of HER1 and HER2 receptors by immunohistochemistry, or activating mutations in the RAS family genes and administration of expression of HER1 and HER2 has a score between 1+ and 2+ (or having activating mutations in the KRAS family genes of the BV composition).
	Kawaguchi teaches the method of determining HER1 and HER2 levels with immunohistochemistry and scoring the HER1 and HER2 expression with a scoring system, See pages 495-496, § Immunohistochemistry and Table 2.
Kawaguchi teaches that EGFR or HER-2 positivity in the IHC analysis was carried out by three observers. The intensity of reactivity was scored using four categories: negative, no discernible staining or background type staining; 1+, definite cytoplasmic staining and/or equivocal discontinuous membrane staining; 2+, unequivocal membrane staining with moderate intensity; and 3+, strong and complete plasma membrane staining.
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to have modified and combined the methods taught by Sanchez-Ramirez  and Kawaguchi and add a step to check the expression of HER1 and HER2 for confirmation of epithelial origin tumors expressing both HER1 and HER2, and to treat the patients with tumors expressing both HER1 and HER2, as taught by Sanchez Ramirez because Sanchez Ramirez specifically teaches the BV composition can be used to treat epithelial origin carcinomas expressing both HER1 and HER2 and detection of HER1 and HER2 by immunohistochemistry was routine in the art for HER1 and HER2 as taught by Kawaguchi. One ordinary skilled in the art would have recognized that the HER1 and HER2 expressing tumors with an IHC value larger than 0 (HER1 and HER2 expressing negative or non-expressing), e.g. between 1+ and 2+ tumors, would be responsive to HER1 and HER directed therapy because Sanchez Ramirez specifically teaches the BV composition can be used to treat epithelial origin tumors expressing both HER1 and HER2. Given that the method of determination of HER1 and HER2 by IHC is known in the art, as shown by Kawaguchi, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. The incentive/motivation for implementing the step is to identify the patient population which is more suitable for the BV therapy, as recognized by Sanchez Ramirez.
	Regarding to claim 6, Sanchez Ramirez teaches that in the vaccine composition the ECDs of Her1 and Her2 receptors are found in a concentration range from approximately 100 to approximately 800 ug/ dose, See claim 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

	Regarding to claim 8, Sanchez Ramirez teaches that in a preferred embodiment the tumor comprises epithelial origin tumors, and more particularly, head and neck, breast, lung, colon, pancreas, prostate, bladder and ovary tumors and glioma, See [0025].

Claims 7 and 9 recite the limitations “BV is administered subcutaneously, intradermally or intramuscularly with weekly during the first five doses followed by monthly doses of maintenance by at least six months by subcutaneous, intradermal or intramuscular route” and “the responder patients show a complete or partial response after the administration of 9 doses of the BV”. It is noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

Response to Arguments
For the rejection under 35 USC § 103 as being obvious Sanchez Ramirez and Kawaguchi, Applicant argues: 

    PNG
    media_image3.png
    393
    579
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    255
    572
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    558
    574
    media_image5.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Sanchez Ramirez teaches using the BV composition to treat epithelial origin tumors expressing both HER1 and HER2, which would include IHC 1+, 2+, 3+ tumors.  Sanchez Ramirez teaches that the sera induced by HER1+HER2 BV show a higher antitumor effect on cells (H292, which expresses HER1 and HER2 receptors at low or intermediate levels as evidenced by Table l the instant specification) than the monovalent vaccines expressing HER1 and HER2 receptors. Kawaguchi teaches methods of determining the expression levels of HER1 and HER2 by IHC. As set forth above, the IHC score is a subjective measurement, and the specification does not limit “level of expression of HER1 and HER2 has a score between 1+ and 2+ measured by immunohistochemistry” only that it can be classified as having no increased expression of these receptors not that it is limited thereto. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, even if the claims were limited as argued by the Applicant, Sanchez Ramirez teaches treating tumors expressing HER1 and HER2 which would fall within the claimed range.  
Although Fig.2 shows that BV shows better activity towards H125 and H292 (low or intermediate levels of HER1 and HER 2 like IHC 1+ and 2+) than to A431, SKOV3 or SKBR3 (low and high levels HER1 or HER2), the BV treatment is still effective, especially to A431. Furthermore, as set forth above, A549 could be classified as 3+ tumor, as evidenced by Zhou, and the effect induced by PAbs of the HER1+HER2 BV on A459 is better than effects induced by cetuximab, trastuzumab and nimotuzumab. Based on the specification, levels of HER1 and HER 2 expression with IHC score between 1+ and 2+ or 3+ would all have benefited from the claimed method (which is taught by Sanchez Ramirez).  
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.: US7,776,342 B2 (thereafter Pat. 342, Publication Date: 2010-08-17, also cited as Molina), in view of Sanchez Ramirez (Sanchez Ramirez et al., EP 3028714 A1, Publication Date: 2016-06-08) and Kawaguchi (Kawaguchi et al., British Journal of Cancer, 97, 494-501, Publication Date: 2007-07-10).
The claims of Pat. 342 teach a composition, comprising: immunogenic antigens, including extracellular domains of HER1 and HER2: an immunogenic potentiating (VSSPs) effective amount of a vaccine carrier consisting of very small size proteoliposomes (VSSPs) derived from the Outer Membrane Protein Complex (OMPC) of Neisseria meningitids, wherein the ganglioside GM3 has been incorporated into the OMPC (claims 1-9).
The claims of Pat. 342 do not explicitly teach using the compound to treat a patient with carcinoma of epithelial origin, and the step of determining whether a patient diagnosed with cancer is likely to respond to treatment with the inhibitor, comprising a step to determine the presence of at least one of the biomarkers: the level of expression of HER1 and HER2 receptors, or activating mutations in the RAS family genes and administration of expression of HER1 and HER2 has a score between IHC 1+ and IHC 2+ or having activating mutations in the KRAS family genes of the BV composition.
Sanchez Ramirez and Kawaguchi teach as set for above.
The claims of Pat. 342 teach a composition of bivalent vaccine comprising the extracellular domains of HER1 and HER2 receptors. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the BV of the claims of Pat. 342 for treating epithelial origin carcinomas expressing both HER1 and HER2, as taught by Sanchez Ramirez. It would have been prima facie obvious to one of ordinarily skilled in the art to further add a step to check the expression of HER1 and HER2 for confirmation epithelial origin carcinomas expressing both HER1 and HER2 and detection of HER1 and HER2 by immunohistochemistry was routine in the art for HER1 and HER2 as taught by Kawaguchi, and to treat the patients with tumors expressing both HER1 and HER2, as taught by Sanchez Ramirez. One ordinary skilled in the art would have recognized that the HER1 and HER2 expressing tumors with an IHC value larger than 0 (HER1 and HER2 expressing negative or non-expressing), e.g. between IHC 1+ and 2+ tumors, would be responsive to HER1 and HER directed therapy because Sanchez Ramirez specifically teaches the BV composition can be used to treat epithelial origin tumors expressing both HER1 and HER2. Given that the method of determination of HER1 and HER2 by IHC is known in the art, as shown by Kawaguchi, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. The incentive/motivation for implementing the step is to identify the patient population which is more suitable for the BV therapy, as recognized by Sanchez Ramirez.
Taken together, the claims at issue are not identical, but they are not patentably distinct from each other.

Response to Arguments
For the Double Patenting rejection, Applicant argues: 

    PNG
    media_image6.png
    71
    581
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    106
    570
    media_image7.png
    Greyscale

Applicant is reiterating the arguments set forth above. Thus, for the reasons set forth above the rejection is maintained. 

NEW GROUNDS OF REJECTION/OBJECTION
Claim Objections
Claim 4 is objected to because of the following informalities:  part a)-line 4, the claim now recites “which comprises step of determination in a sample”, it should be, for example, “which comprises a step of determination in a sample” or “which comprises determining in a sample”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the RAS family genes" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-9 are also rejected because the claims depend on claim 4.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 4 was added after the filing date. The limitation of “activating mutations in the KRAS family genes” in claim 4 has no clear support in the specification as originally filed. Applicants argue that support for new claim 4 can be found throughout the specification including FIG. 8, FIG. 9 and Example 1, 8, and 9. However, Example 8, Example 9, FIG. 8 and FIG. 9 provide support for activating mutations of KRAS gene in A549 cell; no KRAS mutation was described in Example 1 as originally filed. Additionally, although the original claim 1 recites “activating mutations in the RAS family genes” nowhere in the specification or claims as originally filed is the subgenus of activating mutations in the KRAS family genes taught.  The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”). Thus, the subject matter claimed in claims 4 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed.
Claims 5-9 are also rejected because the claims are dependent on claim 4 and also encompass the new matter.

Conclusion
No claims are allowed.
All other objections and rejections set forth in previous Office Action of April 27, 2022, are hereby withdrawn in view of the claim amendment, Affidavit and Applicant’s arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642